Kirby, J., (after stating the facts). No complaint is made of any of the instructions given, nor of the introduction or rejection of testimony, but only that the verdict was contrary to the law and the evidence. The jury found by their verdict for the appellant that the appellee had negligently left open and unguarded an excavation in the street of the city, into which appellant drove in the night and was injured, but it assessed only one dollar damages for the injury, although the testimony was virtually undisputed that the damages suffered by appellant on account of such injuriés amounted to a much larger sum. If appellant was entitled to a verdict in his favor, as the jury have found upon sufficient testimony that he was, they should not have disregarded the undisputed evidence relative to the damages in fixing the amount thereof and found contrary thereto. Having done so, the court should have granted the motion for a new trial. Dunbar v. Cowger, 68 Ark. 446. The court erred in refusing to sustain the motion, and the judgment is reversed and the case remanded for a new trial.